Opinión disidente
del Juez Asociado Señor Díaz Cruz a la que se une el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 16 de octubre de 1978
I
La opinión de mayoría invoca para el recurrido, expulsado por graves cargos de la Universidad de Puerto Rico, consi-deraciones de orden público que excepcionalmente excluyen el impedimento de cosa juzgada y al así razonar, equipara la posición del recurrido a la de un menor de edad que busca su filiación í1) descuidada por su señora madre y sus abogados. Aquel caso se resolvió en favor del menor para evitar la de-rrota de la justicia en un asunto saturado de “interés pú-blico”. Su doctrina se vuelve contra la opinión que la cita, toda vez que separado un estudiante adulto de la Universidad del Estado, seguido el debido proceso de ley de audiencia plena en la cual resultaron probadas gravísimas faltas contra el *755orden y la paz del recinto académico, es patente que los valo-res de justicia y de “interés público” a proteger no son los del expulsado, sino los de miles de estudiantes y profesores que integran la comunidad académica, y la justa esperanza de este pueblo en su progreso y bienestar fomentado por la edu-cación avanzada de sus hijos. La desorbitada exaltación de los derechos individuales de un infractor del orden académico juzgado y sancionado, es incomprensible menosprecio del dere-cho de nuestra Universidad a subsistir.
El recurrido tuvo una generosa y hasta paternalista opor-tunidad de rebatir los cargos ante los organismos administra-tivos de la Universidad, que declinó sin explicación alguna. No se justifica intervenir con la finalidad y la integridad del proceso administrativo, afirmada por este Tribunal mucho antes que United States v. Utah Constr. & Min. Co., (2) 384 U.S. 394, 421 (1966), en Sierra, Com. v. South P.R. Sugar Co., 73 D.P.R. 157, 164 (1952), y en Caguas Bus Line v. Sierra, Com., 73 D.P.R. 743, 748 (1952), donde por voz del Juez Snyder sostuvimos que firme la decisión administrativa, una parte no puede atacarla colateralmente (3) en otro pro-*756cedimiento levantando nuevas cuestiones, incluyendo cues-tiones constitucionales, que pudo suscitar, pero no suscitó en el procedimiento original. No veo razón para abandonar nues-tra jurisprudencia, bien fundada como está en el principio que acogió el Tribunal Supremo de los Estados Unidos en Utah Constr. & Min. Co., supra, por decisiones de tribunales inferiores citadas en la ponencia. El válido proceso adminis-trativo seguido por la Universidad contra el recurrido tiene la dignidad y eficacia de cosa juzgada, oponible a la acción civil objeto del presente recurso.
II
El tardío ataque a la prueba de identificación del recu-rrido en el proceso administrativo, no plantea cuestión consti-tucional. Aparte de que los fundamentos de decisión de la mayoría en Pagán Hernández v. Alcaide, 102 D.P.R. 101 (1974), han sido descartados en subsiguiente doctrina de este Tribunal sobre identificación criminal en Pueblo v. Suárez Sánchez, 103 D.P.R. 19 (1975) (en reconsideración) y Pueblo v. Peterson Pietersz, 107 D.P.R. 172 (1978), el propio juez ponente a la postre reconoce la independencia y separación entre los procesos criminales y administrativos al extremo de que ni aun el eximio contenido de justicia en un veredicto ab-solutorio impide la sanción administrativa. Cruz v. Garrido Morales, 58 D.P.R. 653 (1941); In re De Castro, 100 D.P.R. 184, 187 (1971); Mundo v. Tribunal Superior, 101 D.P.R. 302, 304 (1973); Vélez Quiñones v. Srio. de Instrucción, 86 D.P.R. 755, 758 (1962).
*757Por los expresados fundamentos estimo que la sentencia recurrida debe ser revocada.

(') Pérez v. Bauzá, 83 D.P.R. 220 (1961).


(2)E1 texto del Supremo federal es iluminante:
“. .. estamos conscientes de que el resultado que hemos obtenido guarda armonía con los principios generales de impedimento (estoppel) colateral. En ocasiones los tribunales han usado lenguaje indicativo de que los prin-cipios de cosa juzgada no se aplican a procedimientos administrativos, pero tal lenguaje es ciertamente demasiado amplio (broad). Cuando una agen-cia administrativa actúa en su capacidad judicial y resuelve controversias de hecho propiamente sometidas a ella que las partes han tenido adecuada oportunidad de litigar, los tribunales no han vacilado en aplicar la cosa juzgada para imponer reposo. [Citas] .... no hay necesidad ni justifica-ción para una segunda vista evidenciaría sobre hechos ya adjudicados entre las partes.” United States v. Utah Constr. & Min. Co., supra, a la pág. 421.


(s) No están disponibles remedios colaterales. Asoc. de Distribuidores v. Admón. Estabilización, 81 D.P.R. 212 (1959); Concepción v. Junta de Contabilidad, 80 D.P.R. 194 (1958); Sierra, Com. v. Llamas, 73 D.P.R. 908 (1952). Este Tribunal ha resuelto que carece de jurisdicción aun para *756revisar la decisión administrativa, si no se cumple con el procedimiento. Sucn. García v. Junta Planificación, 70 D.P.R. 726 (1949); Mari v. Junta Planificación, 66 D.P.R. 371 (1946); Rodríguez v. Comisión Industrial, 61 D.P.R. 222 (1942).